                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


      SAPS, LLC                                            CIVIL ACTION

      VERSUS                                               No.: 19-11229

      EZCARE CLINIC, INC.                                  SECTION: “J”(1)



                                   ORDER & REASONS

          Before the Court is a Motion to Dismiss for Lack of Personal Jurisdiction (Rec.

Doc. 7) filed by Defendant EZCare Medical Clinic (“EZCare”), an opposition thereto

by Plaintiff SAPS, LLC (“SAPS”) (Rec. Doc. 8), and a reply by EZCare (Rec. Doc. 11).

Having considered the motion and memoranda, the record, and the applicable law,

the Court finds that EZCare’s Motion should be DENIED.

                         FACTS AND PROCEDURAL BACKGROUND

          This is a defamation action by SAPS against EZCare. Both companies offer

services related to emotional support animals. SAPS, a Louisiana limited liability

company, alleges that EZCare published an article on its website accusing SAPS of

fraud and calling it a “scam.”1            The article stated that SAPS’s website,

USServiceAnimals.org, was “not legitimate” and “offer[ed] fraudulent Emotional

Support services.”2

          EZCare is a California corporation. It has no offices in Louisiana, employs no

Louisiana residents, conducts no business in Louisiana, and pays no Louisiana taxes.


1   (Rec. Doc. 1-1, at 3).
2   (Rec. Doc. 5-1, at 16).
SAPS alleges that EZCare’s article was read by potential customers in Louisiana,

specifically Orleans and St. Tammany Parishes.

        On May 16, 2019, SAPS filed its original petition against EZCare in state court.

On June 14, 2019, EZCare removed the case to this Court, asserting diversity

jurisdiction.      On July 12, 2019, EZCare moved to dismiss for lack of personal

jurisdiction and, alternatively, for improper venue pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(3), respectively.

                               PARTIES’ ARGUMENTS

I. EZCARE’S MOTION TO DISMISS

        EZCare argues that the Court does not have general personal jurisdiction

because it does not have continuous and systematic contacts with Louisiana.3

EZCare claims it has no offices, employees, or agents for service of process in this

state, nor does it conduct any business here.4

        EZCare also alleges that this Court does not have specific personal jurisdiction

over it because it did not commit a single act directed at, nor purposefully avail itself

of, Louisiana.5 It contends that SAPS has failed to make a prima facie case showing

that Louisiana is the focal point of the alleged defamatory statements because SAPS

admitted that EZCare’s website is advertised nationally and does not target

Louisiana specifically.6 EZCare maintains that the alleged defamatory statements




3 (Rec. Doc. 7-1, at 4).
4 Id.
5 Id.
6 Id. at 5.


                                            2
make no mention of Louisiana nor does SAPS allege that the statements were made

in Louisiana; thus, the activities were being conducted nationwide.7

        In the alternative, EZCare argues that the venue is improper in this district

and the lawsuit should be transferred to the Northern District of California if not

dismissed.8

II. SAPS’S OPPOSITION

        SAPS argues that the Court has personal jurisdiction over the claim for

defamation and that the Eastern District of Louisiana is the proper venue.            It

contends that the defamatory statements were created by EZCare in California and

published in Orleans and St. Tammany Parishes in Louisiana, thus establishing

personal jurisdiction.9

        SAPS asserts that there is a direct nexus between the defamatory statement,

the publication in Louisiana, and the brunt of the harm felt by SAPS in Louisiana.10

SAPS maintains that the actual content of the defamatory statements gives rise to

an action and that alone constitutes purposeful availment.11 SAPS contends that the

brunt of the harm being in Louisiana is sufficient to establish jurisdiction, relying on

Calder v. Jones, 465 U.S. 783 (1984).12 SAPS avers that jurisdiction is proper because

EZCare’s article was about a Louisiana company, drew from Louisiana sources—

namely, SAPS’s website—and caused harm to SAPS in Louisiana.13


7 Id.
8 Id. at 7.
9 (Rec. Doc. 8, at 4).
10 Id. at 6.
11 Id. at 7.
12 Id. at 7-8.
13 Id. at 8.


                                           3
III. EZCARE’S REPLY

        EZCare argues that SAPS has failed to make a prima facie showing that

Louisiana was the focal point of the alleged defamatory comments.14             EZCare

contends that, even if SAPS’s allegations that three people in Louisiana read the

comments, the harm caused by the comments was felt by SAPS in Louisiana, and

EZCare knew that the harm would be felt in Louisiana are taken as true, those

allegations are still insufficient to support exercising personal jurisdiction over it.15

EZCare argues that SAPS’s exhibits are not authentic and, in any respect, fail to

show that EZCare knew SAPS was from Louisiana.16 EZCare points out, for example,

that SAPS’s address is not on the main page of SAPS’s website.17 Finally, EZCare

claims that merely posting on the internet does not subject the author to personal

jurisdiction unless the statements are adequately directed at the forum.18

                                LEGAL STANDARD

        Rule 12(b)(2) of the Federal Rules of Civil Procedure permit the dismissal of a

suit for lack of personal jurisdiction. FED. R. CIV. P. 12(b)(2). The party seeking to

invoke the power of the court bears the burden of establishing personal jurisdiction

by showing a prima facie case of jurisdiction. Luv N'Care, Ltd. v. Insta-Mix, Inc., 438

F.3d 465, 469 (5th Cir. 2006). The court must accept the plaintiff’s uncontroverted

allegations and resolve all conflicts between the facts contained in the parties’




14 (Rec. Doc. 11, at 4).
15 Id. at 1.
16 Id. at 2-3.
17 Id. at 3.
18 Id. at 4.


                                           4
affidavits and other documentation in favor of jurisdiction. Id. Because the limits of

the Louisiana long-arm statute are coextensive with constitutional due process limits,

the inquiry here is whether jurisdiction comports with federal constitutional

guarantees. See Jackson v. Tanfoglio Giuseppe, SRL, 615 F.3d 579, 584 (5th Cir.

2010).

         The Due Process Clause of the Fourteenth Amendment guarantees that no

federal court may assume personal jurisdiction of a non-resident defendant unless

the defendant has certain “minimum contacts with [the forum state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citation

omitted). The Supreme Court has recognized two types of personal jurisdiction:

specific and general. Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,

1779-80 (2017).

         Specific jurisdiction exists when “the defendant has ‘purposefully directed’ his

activities at residents of the forum . . . and the litigation results from injuries that

arise out of or relate to those activities.” Burger King v. Rudzewicz, 471 U.S. 462, 472

(1985) (citations omitted). The non-resident’s purposefully directed activities in the

forum must be such that he could reasonably anticipate being haled into court in the

forum state. Id. at 474. The defendant may then defeat jurisdiction by showing it

would be unreasonable. See id. at 476-77.

         For a defendant to be subject to personal jurisdiction in a defamation action,

the forum must be the focal point of the allegedly defamatory statements. Clemens



                                             5
v. McNamee, 615 F.3d 374, 379 (5th Cir. 2010). To show that the forum was the focal

point, the plaintiff must show that the statements concerned activity in the forum,

were made in the forum, or were directed more to residents of the forum than any

other state. Id. at 380.

                                     DISCUSSION

I. PERSONAL JURISDICTION

       SAPS does not contend that the Court has general jurisdiction over EZCare.

Therefore, the issue is whether the Court may exercise specific jurisdiction over

EZCare.

       In Calder v. Jones, an actress filed suit in California that allegedly defamed

her in an article. 465 U.S. at 784. The newspaper’s principal place of business was

in Florida; however, California was its largest market. Id. at 785. The actress was a

resident of California, and her professional life was in California as well. Id. The

Supreme Court noted that the writer of the article had made several phone calls to

California to gather information that was later used in the article. Id. at 785-786.

The Court concluded that jurisdiction was proper in California because the writer

drew from California sources to write the article, and the article was centered around

the California activities of a resident of the state; therefore, the brunt of the harm

from the article was felt in California. Id. at 788-789. The Court thus upheld the

exercise of specific jurisdiction, finding that California was “the focal point both of the

story and of the harm suffered.” Id. at 789.




                                            6
           The Fifth Circuit has emphasized Calder’s requirement that, to support

personal jurisdiction against a defaming defendant, the forum must be “‘the focal

point of the story.’” Clemens v. McNamee, 615 F.3d 374, 379 (5th Cir. 2010) (quoting

Calder, 465 U.S. at 789). In Clemens, the court held that personal jurisdiction was

lacking in Texas because the allegedly defamatory statements did not concern

activity in Texas, were not made in Texas, and were not directed to residents of Texas

more than any other state. Id. at 380. The court emphasized that a plaintiff seeking

to establish specific jurisdiction over a defendant in an action for defamation must

show that both the subject matter of the article and the sources for the article were

in the forum state. Id.; see also Revell v. Lidov, 317 F.3d 467, 474 (5th Cir. 2002)

(“[T]he sources relied upon and activities described in an allegedly defamatory

publication should in some way connect with the forum if Calder is to be invoked.”).

           Here, the statements regarding SAPS were written and published in California

on a website that is advertised nationally and does not target any specific area.

Nevertheless, the article describes SAPS’s activities, which took place in Louisiana,

and it uses as source material images of SAPS’s website, which SAPS maintains in

Louisiana.19 See Clemens, 615 F.3d at 380. The article also states that a call made

to the phone number listed on the website, which is a Louisiana number, went

unanswered.20 See Calder, 465 U.S. at 785-86. EZCare does not contest that the

brunt of the harm was suffered in Louisiana. See id. at 789. Therefore, under

Clemens, SAPS has established sufficient minimum contacts for the Court to exercise


19   (Rec. Doc. 5-1, at 14-17).
20   (Rec. Doc. 5-1, at 16).

                                             7
personal jurisdiction over EZCare because the activity described in the article, the

sources for the article, and the harm caused by the article are all located in Louisiana.

           It is true that the article does not explicitly mention Louisiana. 21 Based on

this, EZCare argues that personal jurisdiction is not proper because SAPS has not

shown that EZCare knew SAPS was in Louisiana and, therefore, knew that the harm

would be suffered in Louisiana. However, EZCare fails to provide any authority for

the proposition that a defendant’s actual knowledge of the plaintiff’s location in a

district is required for courts in that district to exercise jurisdiction over the

defendant. Rather, the Supreme Court has said that specific jurisdiction exists where

“the defendant has ‘purposefully directed’ his activities at residents of the forum.”

Burger King, 471 U.S. at 472 (emphasis added) (citation omitted). Because EZCare

has purposefully directed its activities at SAPS, its willful ignorance of SAPS’s

location will not prevent the Court from exercising personal jurisdiction over it. “A

State generally has a ‘manifest interest’ in providing its residents with a convenient

forum for redressing injuries inflicted by out-of-state actors.” Id. at 473 (citation

omitted).

           Moreover, this is not a case where “the statements focus on activities and

events outside the forum state.” Herman v. Cataphora, Inc., 730 F.3d 460, 465 (5th

Cir. 2013) (citing Clemens, 615 F.3d at 379-80). Nor can it be said that the contacts

with Louisiana are random, fortuitous, or attenuated: by purposefully targeting




21   (Rec. Doc. 5-1, at 14-17).

                                              8
SAPS, EZCare could reasonably anticipate being haled into court where SAPS was

located. See Burger King, 471 U.S. at 474-75.

       Additionally, EZCare has not presented a “compelling case” that the exercise

of jurisdiction over it would be unreasonable. Id. at 477. While litigating in Louisiana

would place a burden on EZCare, a citizen of California, the Court finds that this

circumstance is not sufficiently compelling so as to defeat the exercise of jurisdiction.

See id.; see also Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999)

(“[O]nce minimum contacts are established, the interests of the forum and the

plaintiff justify even large burdens on the defendant.”).

II. VENUE

      EZCare next argues that this case should be dismissed for improper venue or,

in the alternative, it should be transferred to the Northern District of California.

Venue is appropriate in, inter alia, “a judicial district in which a substantial part of

the events or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2).

The article giving rise to this action concerns a citizen of Louisiana. EZCare gathered

information for the article by accessing SAPS’s website, which it maintains from

Louisiana, and by placing a phone call to Louisiana.         Further, the reputational

damage to SAPS was suffered in Louisiana. The Court finds this district to be a

proper venue for this dispute.

      Finally, the Court denies EZCare’s request to transfer this case to the Northern

District of California. The Court finds that witnesses and evidence are likely to be




                                            9
found in both districts and therefore concludes that the interest of justice does not

compel a transfer of this case at this time. See 28 U.S.C. §1404(a).

                                  CONCLUSION

Accordingly,

      IT IS HEREBY ORDERED EZCare’s Motion to Dismiss for Lack of Personal

Jurisdiction (Rec. Doc. 7) is DENIED.

      New Orleans, Louisiana this 19th day of August, 2019.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                          10
